El Juez Asociado Señor Colón Pérez
concurrió con el re-sultado e hizo constar como sigue:
Concurro con el resultado al que llega hoy una mayoría del Tribunal, toda vez que, si bien estoy de acuerdo con la conclu-sión alcanzada —a saber, que el caso debe ser devuelto al Tribunal de Primera Instancia para la continuación de los proce-dimientos, conforme a la Regla 34.1 de Procedimiento Civil, 32 LPRA Ap. VI— entiendo que el asunto planteado ante la con-sideración de este Tribunal es estrictamente procesal, ceñido a determinar si las partes cumplieron con los requisitos estable-cidos en la regla, en cuanto a la acreditación necesaria de las gestiones realizadas de buena fe para resolver cualquier con-troversia en torno al descubrimiento de prueba, previo a la celebración de una vista para atender controversias relaciona-das a privilegios evidenciarlos.
Como correctamente concluye aquí este Tribunal, el foro pri-mario no debió considerar la solicitud presentada por el Dr. Carlos Y. Santiago González, a los fines de obtener la produc-ción de cierta documentación relacionada a la corporación de-mandada, pero tampoco podía ordenar automáticamente su producción, ante un reclamo de privilegio esbozado por Ponce Advance Medical Group, Inc., pues correspondía —tras la co-rrespondiente acreditación de las gestiones realizadas— cele-brar una vista para ello.
A raíz de lo anterior, entiendo que toda la discusión relativa al privilegio de secretos de negocio en nuestro ordenamiento jurídico —relacionada a cuándo procede, cómo se levanta y cómo se atiende— no es necesaria y resulta en dictum, puesto que la controversia ante este Foro se limita a un asunto pro-cesal en cuanto al descubrimiento de prueba.
En este caso en particular, bastaba con que este Tribunal dispusiese del asunto traído ante su consideración mediante el mecanismo de Sentencia, devolviendo el caso al Tribunal de Primera Instancia y ordenando que se observase el procedi-miento establecido en las Reglas de Procedimiento Civil, par-ticularmente, lo dispuesto en la Regla 34.1, supra, según lo aquí resuelto.
*914La Juez Asociada Señora Rodríguez Rodríguez concu-rrió con el resultado sin opinión escrita.